HENRY, J.
This cause was begun by Caroline Quallich, who is here seeking alimony for her support while living apart from her husband. It is clear that a case must be made within the statute to permit the allowance of alimony without divorce. Nelson, Divorce and Separation, Sec. 1,000. None of the grounds for alimony without' divorce, enumerated in R. S. 5702 (Gen. Code 11997), has been proved. It is most certainly neither abandonment nor gross neglect of duty for a husband to refuse to support his wife while she is living elsewhere than in the home which he provides or tenders, if the home so offered her is a reasonable one under the circumstances.
In this case we find from the evidence that the husband has tendered to his wife a suitable home, and no reason appears why she should refuse this offer. The petition is dismissed.
Marvin and Winch, JJ., concur.